In a proceeding pursuant to Mental Hygiene Law article 10 for the civil management of Charles S., a sex offender allegedly requiring civil management, Charles S. appeals from an order of the Supreme Court, Rings County (Dowling, J.), dated March 21, 2011, which, upon a jury verdict finding that he suffers from a mental abnormality as defined in Mental Hygiene Law § 10.03 (i), and a determination, made after a dispositional hearing, that he currently is a dangerous sex offender requiring civil confinement, granted the petition and directed that he be committed to a secure treatment facility for care, treatment, and control until such time as he no longer requires confinement.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, clear and convincing *1343evidence supports the Supreme Court’s determination that the mental abnormality from which he suffers involves such a strong predisposition to commit sex offenses, and such an inability to control behavior, that he is likely to be a danger to others and to commit sex offenses if not confined to a secure treatment facility (see Mental Hygiene Law § 10.07 [f]; Matter of State of New York v Walter W., 94 AD3d 1177 [2012]; Matter of State of New York v Jemal M., 91 AD3d 961, 962 [2012]; Matter of State of New York v Anonymous, 82 AD3d 1250, 1252 [2011]). Accordingly, upon that finding, the Supreme Court properly determined that the appellant is a dangerous sex offender requiring confinement and properly directed that he be committed to a secure treatment facility for care, treatment, and control until such time as he no longer requires confinement. Angiolillo, J.P., Eng, Lott and Austin, JJ., concur.